              IN THE DISTRICT COURT OF GUAM
                    TERRITORY OF GUAM
                       CIVIL MINUTES
                         GENERAL


CASE NO.: CV-14-00005               DATE: August 29, 2019
CAPTION: Joseph v. Abrams

HON. JOAQUIN V. E. MANIBUSAN, JR., Magistrate Judge, Presiding
Law Clerk: Judith P. Hattori       Court Recorder: Francine A. Diaz
Courtroom Deputy: Francine A. Diaz Hearing Times: 9:28-9:38
CSO: None Present

APPEARANCES:
Counsel for Plaintiff(s)           Counsel for Defendant(s)
Mitchell Thompson                  G. Patrick Civllle (tc)

PROCEEDINGS: Status Conference
  z Court and the parties discussed dates.
  z Trial scheduled for April 20, 2020 at 10:00 a.m.
  z Scheduling Order to be issued.



NOTES:




  Case 1:14-cv-00005 Document 142 Filed 08/29/19 Page 1 of 1
